      Case 4:18-cv-00430 Document 205-5 Filed on 09/17/20 in TXSD Page 1 of 5



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS


 KIMBERLY KJESSLER, KLAIRE
 RUECKERT, LAURA BRALEY, TIMOTHY
 HAYDEN and SUMMER LANG, individually
 and on behalf of all others similarly situated,       Civil Action No. 4:18-cv-0430
                                                       (Consolidated)
                Plaintiffs,

 v.

 ZAAPPAAZ, INC., AZIM MAKANOJIYA,
 NETBRANDS MEDIA CORP.,
 MASHNOON AHMED, GENNEX MEDIA,
 LLC, BRANDECO, L.L.C., AKIL KURJI,
 CUSTOM WRISTBANDS INC., and
 CHRISTOPHER ANGELES,

                Defendants.




            DECLARATION OF DANIEL C. HEDLUND IN SUPPORT OF
      MOTION FOR AWARD OF ATTORNEYS’ FEES AND LITIGATION EXPENSES

I, Daniel C. Hedlund, declare as follows:

        1.     I am a member of Gustafson Gluek, PLLC. I submit this declaration in support of

Plaintiffs’ motion for an award of attorneys’ fees and expenses in connection with the services

rendered, and costs and expenses incurred, in the above-captioned action (the “Action”).

        2.     My firm served as Plaintiffs’ Counsel in the Action.

        3.     The schedule attached as Exhibit 1 sets forth my firm’s total hours and lodestar,

computed at historical rates, for the period of inception of the case through and including today’s

date. The total number of hours spent by my firm during this period was 641.10, with a corresponding

total lodestar (at historical rates) of $347,468.75. This schedule was prepared from contemporaneous

daily time records prepared and maintained by my firm. In connection with representing the Plaintiffs
    Case 4:18-cv-00430 Document 205-5 Filed on 09/17/20 in TXSD Page 2 of 5



in the Action, my firm did the following--oftentimes working cooperatively with co-counsel:

investigating the underlying factual record and developing the legal theories of the case; drafting the

initial complaints and the subsequent consolidated amended class action complaint; drafting the

opposition to Defendants’ motions to dismiss; drafting and serving discovery on Defendants;

responding to discovery served by Defendants; reviewing, analyzing, summarizing, and organizing

documents produced by Defendants; coordinating case strategy and discovery with Plaintiffs’ co-

counsel; and coordinating settlement strategy with Plaintiffs’ co-counsel. The lodestar amount

reflected in Exhibit 1 is for work performed by attorneys and professional staff at or affiliated with

my firm for the benefit of the Class. The hourly rates for the attorneys and professional staff in my

firm reflected in Exhibit 1 are the usual and customary hourly rates historically charged by my firm in

similar complex litigation matters.

        4.      My firm has expended a total of $1,235.90 in unreimbursed costs and expenses in

connection with the prosecution of the Action from inception of the case through and including

today’s date. These costs are set forth in the Schedule attached as Exhibit 2 and are reflected in the

books and records of my firm. They were incurred on behalf of Plaintiffs by my firm.

        I declare under penalty of perjury under the laws of the United States that the foregoing is true

and correct.

        September 2, 2020



/s/ Daniel C. Hedlund
Daniel C. Hedlund
Member
Gustafson Gluek, PLLC
     Case 4:18-cv-00430 Document 205-5 Filed on 09/17/20 in TXSD Page 3 of 5




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS


KIMBERLY KJESSLER, KLAIRE
RUECKERT, LAURA BRALEY, TIMOTHY
HAYDEN and SUMMER LANG, individually
and on behalf of all others similarly situated,       Civil Action No. 4:18-cv-0430
                                                      (Consolidated)
               Plaintiffs,

v.

ZAAPPAAZ, INC., AZIM MAKANOJIYA,
NETBRANDS MEDIA CORP.,
MASHNOON AHMED, GENNEX MEDIA,
LLC, BRANDECO, L.L.C., AKIL KURJI,
CUSTOM WRISTBANDS INC., and
CHRISTOPHER ANGELES,

               Defendants.




EXHIBIT 1 TO THE DECLARATION OF DANIEL C. HEDLUND IN SUPPORT OF
 MOTION FOR AWARD OF ATTORNEYS’ FEES AND LITIGATION EXPENSES

                              Reported Hours and Historical Lodestar
                                  Inception Through Today’s Date

      Name                   Position         Hours          Historical Rate          Lodestar
Daniel C. Hedlund               P              7.5              $925.00                $6,937.50
Daniel C. Hedlund               P             25.75             $900.00               $23,175.00
Daniel C. Hedlund               P             53.50             $875.00               $46,812.50
Daniel C. Hedlund               P             20.25             $850.00               $17,212.50
 Jason S. Kilene                P              0.50             $875.00                 $437.50
 Jason S. Kilene                P             10.00             $850.00                $8,500.00
 Cathy K. Smith                 P              1.00             $650.00                 $650.00
 Cathy K. Smith                 P              0.25             $625.00                 $156.25
Michelle J. Looby               P             10.25             $675.00                $6,918.75
Michelle J. Looby               P             77.00             $650.00               $50,050.00
Michelle J. Looby               P             72.50             $625.00               $45,312.50
Michelle J. Looby               P             29.50             $600.00               $17,700.00
David A. Goodwin                P              1.00             $600.00                 $600.00
Joseph C. Bourne                A              0.25             $450.00                 $112.50
Kaitlyn L. Dennis               A              4.25             $425.00                $1,806.25
   Case 4:18-cv-00430 Document 205-5 Filed on 09/17/20 in TXSD Page 4 of 5



  Kaitlyn L. Dennis       A          93.00         $400.00       $37,200.00
  Kaitlyn L. Dennis       A         204.35         $375.00       $76,631.25
    Ling S. Wang          A          1.25          $250.00         $312.50
   Riley A. Conlin        A         15.00          $300.00        $4,500.00
   Jamie L. Holzer        PL         2.25          $200.00         $450.00
  Chelsea M. Noble        PL        11.75          $150.00        $1,762.50

      TOTAL                          641.10                      $347,468.75

Role Legend
P     Partner
S     Shareholder
SC    Senior Counsel
OF    Of Counsel
A     Associate
LC    Law Clerk
PL    Paralegal
I     Investigator
SA    Staff Attorney
CA    Contract Attorney
     Case 4:18-cv-00430 Document 205-5 Filed on 09/17/20 in TXSD Page 5 of 5



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS


KIMBERLY KJESSLER, KLAIRE
RUECKERT, LAURA BRALEY, TIMOTHY
HAYDEN and SUMMER LANG, individually
and on behalf of all others similarly situated,      Civil Action No. 4:18-cv-0430
                                                     (Consolidated)
                Plaintiffs,

v.

ZAAPPAAZ, INC., AZIM MAKANOJIYA,
NETBRANDS MEDIA CORP.,
MASHNOON AHMED, GENNEX MEDIA,
LLC, BRANDECO, L.L.C., AKIL KURJI,
CUSTOM WRISTBANDS INC., and
CHRISTOPHER ANGELES,

                Defendants.




EXHIBIT 2 TO THE DECLARATION OF DANIEL C. HEDLUND IN SUPPORT OF
 MOTION FOR AWARD OF ATTORNEYS’ FEES AND LITIGATION EXPENSES

                                    Summary Expense Report
                                  Inception Through Today’s Date

                        Expense                        Total Amount
     Electronic Research                                  $159.52
     (Lexis/Westlaw/PACER)
     Court Costs – Filing Fees
     Litigation Fund Contribution
     Federal Express/Overnight
     Delivery/Messengers
     Photocopies – In House                                $49.70
     Photocopies – Outside
     Postage
     Service of Process Fees
     Telephone/Fax                                         $30.24
     Transportation/Meals/Lodging                         $996.44
     Co-Counsel Fees
     Experts/Consultant Fees
     Court Reporter Service/Hearing Transcript
     Fees
     TOTAL EXPENSES                                      $1,235.90
